956 F.2d 279
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Shawn WIER, individually and as Personal Representative ofthe Estate of James E. Wier;  Dustin James Wier, aminor by his mother and next friendShawn Wier and Ronald Samson,Plaintiff-Appellants,v.REMINGTON ARMS COMPANY and the City and County of Denver,Defendants-Appellees.
No. 90-1195.
United States Court of Appeals, Tenth Circuit.
Feb. 25, 1992.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and OWEN,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Plaintiffs appeal the summary judgment granted by the district court in favor of defendants Remington Arms Company, Inc. and the City and County of Denver.   We have carefully reviewed the record in light of plaintiffs' arguments, and we are not persuaded that the district court erred.   In particular, we agree with the district court that plaintiffs' evidence would not support a finding by the jury that Denver's training policy constituted deliberate indifference to the safety of Officer Wier.   Nor does plaintiffs' evidence support a triable issue of fact on causation between the death of Officer Wier or the injury of Officer Samson and the allegedly defective ammunition provided by Remington.


2
Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Richard Owen, United States District Judge for the Southern District of New York, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3